Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 12, and cancellation of claims 2, 14 and submission of new claims 21-22 in “Claims - 08/11/2021” have been acknowledged. 
This office action considers claims 1, 3-9, 13, 15-22 pending for prosecution, and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 10/16/2020  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 3-5, 13, 15-17 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; 

Claims 1, 4, 6-9, 13, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, of record (CN106058015 – hereinafter Li – page numbers are from attached document) in view of Hong et al. (US 20160104827 A1 – hereinafter Hong).
Regarding Claim 1, Li teaches a quantum dot light-emitting diode (LED) (see the entire document; Fig. 2 along with Fig. 5; specifically, pages 8-9, and as cited below), comprising:

    PNG
    media_image1.png
    327
    714
    media_image1.png
    Greyscale

Li Fig. 5
an LED support (62; Fig. 5; page 9), an LED chip (61).
But, Li as applied above does not expressly disclose a filling layer.
However, in an analogous art, Hong teaches a filling layer ({514a, 514b}; Fig. 6; [0071]).
Hong into the structure of Li.
The ordinary artisan would have been motivated to integrate Hong into Li in the manner set forth above for, at least, this integration will provide encapsulation to protect the LED chip and provide the benefit of scattering light and converting the wavelength (see Hong – [0071]).
The combination of Li and Hong further teaches:
a quantum dot layer (Li 63), wherein:
the LED support comprises a chamber (Li recess bounded by 62 and 63);
the LED chip is arranged on a bottom surface of the chamber (Li’s 61 sits on bottom surface of the recess);
the filling layer covers the bottom surface of the chamber and the LED chip (top of Lin’s 13 cover’s bottom of Li’s recess and LED 61), and is engaged with walls of the chamber (Lin’s 13 engages with the sidewalls of Li’s recess); and
the quantum dot layer is arranged at an opening on a top surface of the chamber (Li’s 63 on top of the recess), a light incident side of the quantum dot layer abuts against a surface of the filling layer away from the bottom surface of the chamber (Li’s bottom surface of 63; Fig. 5; page 9), and a 
shortest distance h between the LED chip and the quantum dot layer meets h>0.03mm (“the minimum surface distance between the light emitting device 61 and the second quantum dot encapsulation layer 63 is greater than 3 mm” – Li page 9).
Hong {514a, 514b}) comprises a colloid layer (514a) and a scattering layer (514b), wherein the colloid laver (514a) is filled with a colloid mixture of fluorescent power (515 – 515 can be replaced with phosphors – see Hong [0071]), the scattering laver (514b) is composed of scattering particles (516 – “second scattering agent 516” – Hong – [0071]), one side of the scattering layer (bottom side of 514b) abuts against the colloid laver (514a), and the other side of the scattering layer (top side of 514b) abuts against the light incident side of the quantum dot layer (top side of 514b abuts the quantum dot layer 63 of Li).  
Regarding Claim 4, the combination of Li and Hong teaches the quantum dot LED according to claim 1, wherein the colloid comprises at least one of epoxy resin and silica gel (Hong “a first light transmitting resin 514a” – [0071]).  
Regarding Claim 6, the combination of Li and Hong teaches the quantum dot LED according to claim 1, further comprising a water-oxygen barrier layer attached to a light emitting side of the quantum dot layer (Li “a water and oxygen barrier layer (not shown in the figure) is encapsulated on the outer surface of quantum dot encapsulation layer 202” – page 4).
Regarding Claim 7, the combination of Li and Hong teaches the quantum dot LED according to claim 6, wherein the water-oxygen barrier layer comprises a component made of at least one of Al2O3 and SiO2 (“the sealing member 55 is a water and oxygen barrier layer, the water and oxygen barrier layer can be a SiO2 film,” – Li page 8).
Regarding Claim 8, the combination of Li and Hong teaches the quantum dot LED according to claim 1, wherein the quantum dot layer contains a red quantum dot Li Page 4 with reference to Fig. 1a and Fig. 1b).
Regarding Claim 9, the combination of Li and Hong teaches the quantum dot LED according to claim 8, wherein the red quantum dot material and the green quantum dot material contained in the quantum dot layer are respectively located in different layers (Li page 6 under Detailed ways).

Regarding Claim 13, Li teaches a quantum dot light-emitting diode (LED) (see the entire document; Fig. 2 along with Fig. 5; specifically, pages 8-9, and as cited below), comprising:
an LED support (62; Fig. 5; page 9), an LED chip (61).
But, Li as applied above does not expressly disclose a filling layer.
However, in an analogous art, Hong teaches a filling layer ({514a, 514b}; Fig. 6; [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the filling layer as taught by Hong into the structure of Li.
The ordinary artisan would have been motivated to integrate Hong into Li in the manner set forth above for, at least, this integration will provide encapsulation to protect the LED chip and provide the benefit of scattering light and/or converting the wavelength (see Hong – [0071]).
The combination of Li and Hong further teaches:
a quantum dot layer (Li 63), wherein:
Li recess bounded by 62 and 63);
the LED chip is arranged on a bottom surface of the chamber (Li’s 61 sits on bottom surface of the recess);
the filling layer covers the bottom surface of the chamber and the LED chip, and is engaged with walls of the chamber (Lin’s 13 engages with the sidewalls of Li’s recess); and
the quantum dot layer is arranged at an opening on a top surface of the chamber (Li’s 63 on top of the recess), a light incident side of the quantum dot layer abuts against a surface of the filling layer away from the bottom surface of the chamber (Li’s bottom surface of 63), and 
a shortest distance h between the LED chip and the quantum dot layer meets h>0.03mm (“the minimum surface distance between the light emitting device 61 and the second quantum dot encapsulation layer 63 is greater than 3 mm” – Li page 9),
wherein the filling layer (Hong {514a, 514b}) comprises a colloid layer (514a) and a scattering layer (514b), wherein the colloid laver (514a) is filled with a colloid mixture of fluorescent power (515 – 515 can be replaced with phosphors – see Hong [0071]), the scattering laver (514b) is composed of scattering particles (516 – “second scattering agent 516” – Hong – [0071]), one side of the scattering layer (bottom side of 514b) abuts against the colloid laver (514a), and the other side of the scattering layer (top side of 514b) abuts against the light incident side of the quantum dot layer (top side of 514b abuts the quantum dot layer 63 of Li).  
Regarding Claim 16, the combination of Li and Hong teaches the display device according to claim 13, wherein the colloid comprises at least one of epoxy resin and silica gel (Hong “a first light transmitting resin 514a” – [0071]). 
Regarding Claim 18, the combination of Li and Hong teaches the quantum dot LED according to claim 1, further comprising a water-oxygen barrier layer attached to a light emitting side of the quantum dot layer (Li “a water and oxygen barrier layer (not shown in the figure) is encapsulated on the outer surface of quantum dot encapsulation layer 202” – page 4).
Regarding Claim 19, the combination of Li and Hong teaches the quantum dot LED according to claim 6, wherein the water-oxygen barrier layer comprises a component made of at least one of Al2O3 and SiO2 (“the sealing member 55 is a water and oxygen barrier layer, the water and oxygen barrier layer can be a SiO2 film,” – Li page 8).
Regarding Claim 20, the combination of Li and Hong teaches the quantum dot LED according to claim 1, wherein the quantum dot layer contains a red quantum dot material and a green quantum dot material (Li Page 4 with reference to Fig. 1a and Fig. 1b).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view Hong and in further view of Pickett et al., of record (US 20170125650 A1 – hereinafter Pickett).
Regarding Claim 3, the combination of Li, Hong teaches claim 1 from which claim 3 depends.

It is well known in the art to make the red fluorescent quantum dot of KSF material as is also taught by Pickett ([0050] with respect to Fig. 9 – “red-emitting KSF phosphor”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the making of the red fluorescent quantum dot of well-known KSF material as taught by Pickett into the combination of Li and Hong.
The ordinary artisan would have been motivated to integrate Pickett into Li and Hong in the manner set forth above for, at least, this integration will enable one skilled in the art to make a quantum dot LED with a fluorescent quantum dot made of KSF material since combining quantum dots with KSF provides a broad color gamut (see Pickett [0009]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Hong in view of Park et al., of record (US 20180275461 A1 – hereinafter Park).
Regarding Claim 5, the combination of Li, Hong teaches claim 1 from which claim 3 depends.
But, the combination does not expressly disclose wherein the scattering particles comprise at least one of SiO2, CaCO3, TiO2, BaSO4, and glass microbeads.
Park (“The scattering particles may be particles of TiO2 or the like” – Park [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the making of quantum dot scattering particles from TiO2 as is taught by Park into the combination of Li and Hong.
The ordinary artisan would have been motivated to integrate Park into Li and Hong in the manner set forth above for, at least, this integration will enable one skilled in the art to make a quantum dot scattering particles from a well-known material TiO2 since the scattering particles like TiO2 helps to change the travelling direction of light (see Park – [0112]).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hong and in further view of Pickett.
Regarding Claim 15, the combination of Li, Hong teaches claim 13 from which claim 15 depends.
But, the combination does not expressly disclose wherein the fluorescent power is red fluorescent power, and is made of nitride or KSF material.  
It is well known in the art to make the red fluorescent quantum dot of KSF material as is also taught by Pickett ([0050] with respect to Fig. 9 – “red-emitting KSF phosphor”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the making of the red Pickett into the combination of Li and Hong.
The ordinary artisan would have been motivated to integrate Pickett into Li and Hong in the manner set forth above for, at least, this integration will enable one skilled in the art to make a quantum dot LED with a fluorescent quantum dot made of KSF material since combining quantum dots with KSF provides a broad color gamut (see Pickett [0009]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view Hong in view of Park.
Regarding Claim 17, the combination of Li, Hong teaches claim 13 from which claim 17 depends.
But, the combination does not expressly disclose wherein the scattering particles comprise at least one of SiO2, CaCO3, TiO2, BaSO4, and glass microbeads.
However, it is well-known in the art to make quantum dot scattering particles from a wide range of materials including TiO2 as is taught by Park (“The scattering particles may be particles of TiO2 or the like” – Park [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the making of quantum dot scattering particles from TiO2 as is taught by Park into the combination of Li and Hong.
The ordinary artisan would have been motivated to integrate Park into Li and Hong in the manner set forth above for, at least, this integration will enable one skilled in the art to make a quantum dot scattering particles from a well-known material TiO2 Park – [0112]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view Hong and in further view of Muster et al. (US 20180003356 A1 – hereinafter Muster).
Regarding Claim 21, the combination of Li, Hong teaches claim 1 from which claim 21 depends. Li teaches 
But, the combination does not expressly disclose wherein a shortest distance h from the LED chip to the quantum dot layer is greater than 3mm (“the minimum surface distance between the light emitting device 61 and the second quantum dot encapsulation layer 63 is greater than 3 mm” – Li page 9).
But, the combination does not expressly disclose wherein a shortest distance h from the LED chip to the quantum dot layer is determined by: 
Pe x (0.0338h4 - 0.5712h3 + 3.6895h2 - 11.213h + 14.77) ≤ 2.75.
 wherein Pe is an optical power of a blue light emitted from the quantum dot LED chip and is in a range of: 0.62W to 4.23W. 
	In a related art, Muster an optical power of a blue light is in the range of 1 to 4 watts (Muster – [0023] – “an optical power in the range of 1 to 4 watts”).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to assume a value of 3.1mm for h and 1 watt for the optical power as taught by Muster to arrive a value of the formula 4- 0.5712h3 + 3.6895h2 - 11.213h + 14.77) to be 1.57 which is less than the claimed value of 2.75.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view Hong and in further view of Muster.
Regarding Claim 22, the combination of Li, Hong teaches claim 13 from which claim 22 depends. Li teaches 
But, the combination does not expressly disclose wherein a shortest distance h from the LED chip to the quantum dot layer is greater than 3mm (“the minimum surface distance between the light emitting device 61 and the second quantum dot encapsulation layer 63 is greater than 3 mm” – Li page 9).
But, the combination does not expressly disclose wherein a shortest distance h from the LED chip to the quantum dot layer is determined by: 
Pe x (0.0338h4 - 0.5712h3 + 3.6895h2 - 11.213h + 14.77) ≤ 2.75.
 wherein Pe is an optical power of a blue light emitted from the quantum dot LED chip and is in a range of: 0.62W to 4.23W. 
	In a related art, Muster an optical power of a blue light is in the range of 1 to 4 watts (Muster – [0023] – “an optical power in the range of 1 to 4 watts”).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to assume a value of 3.1mm for h and 1 watt for the optical power as taught by Muster to arrive a value of the formula 4- 0.5712h3 + 3.6895h2 - 11.213h + 14.77) to be 1.57 which is less than the claimed value of 2.75.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898